EXHIBIT 10.1

Settlement and Standstill Agreement

This SETTLEMENT AND STANDSTILL AGREEMENT, dated as of July 13, 2007 (the
“Agreement”), is by and between Arbinet-thexchange, Inc., a Delaware corporation
(“Arbinet”), and the individuals and entities listed on Schedule A hereto
(collectively, the “Stockholders”).

WHEREAS, the Stockholders are the beneficial owners of shares of common stock,
par value $0.001 per share, of Arbinet (the “Common Stock”); and

WHEREAS, by letter dated March 6, 2007, Robert A. Marmon (“Marmon”) provided
notice to Arbinet of his intention to nominate Marmon, William L. Schrader, and
James F. Lavin for election as directors of Arbinet at its 2007 annual meeting
of stockholders (the “Stockholder Nomination”); and

WHEREAS, subject to this Agreement, Marmon intends hereby to withdraw the
Stockholder Nomination and refrain from contesting the election of directors at
Arbinet’s 2007 annual meeting of stockholders; and

WHEREAS, Arbinet and the Stockholders intend to provide hereby for, among other
matters, enlargement of the Board of Directors of Arbinet (the “Board”) from six
(6) to nine (9) members and for the appointment of Shawn O’Donnell, Jill
Thoerle, and Stanley Kreitman to the Board to fill the vacancies resulting
therefrom, and furthermore, Arbinet and the Stockholders desire to otherwise
resolve all matters between them, including those matters at issue in or with
respect to the Stockholder Nomination.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1. Representations.

(a) Binding Agreement: Authority. Arbinet hereby represents and warrants that
this Agreement has been duly authorized, executed and delivered by Arbinet, and
is a valid and binding obligation of Arbinet, enforceable against Arbinet in
accordance with its terms. Each of the Stockholders represents and warrants that
this Agreement has been duly authorized, executed and delivered by such
Stockholder, and is a valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms.

(b) Share Ownership of Common Stock. Each of the Stockholders hereby represents
and warrants that, as of the date hereof, it and its Affiliates and Associates
(as such terms are hereinafter defined) are the “beneficial owners” (as such
term is hereinafter defined) of the shares of Common Stock set forth opposite
their respective name on Schedule A hereto (the “Shares”), and that neither it
nor its Affiliates or Associates beneficially own, or have any rights, options
or agreements to acquire or vote, any other shares of Common Stock.



--------------------------------------------------------------------------------

(c) Defined Terms. For purposes of this Agreement, the term “Affiliate” and
“Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). For purposes
of this Agreement, the terms “beneficial owner” and “beneficially own” shall
have the same meanings as set forth in Rule 13d-3 promulgated by the SEC under
the Exchange Act, except that a person shall also be deemed to be the beneficial
owner of all shares of Common Stock that such person has the right to acquire
pursuant to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional.

Section 2. Directors.

(a) Additional Directors. The Stockholders and Arbinet agree that as promptly as
practicable (but in no event more than the second (2nd) business day) following
the execution of this Agreement by the parties hereto, the Board will increase
the size of the Board to nine (9) members and (i) appoint Shawn O’Donnell and
Jill Thoerle to fill the newly created directorships on the Board as Class III
directors whose term shall expire at Arbinet’s 2007 annual meeting of
stockholders, and (ii) appoint Stanley Kreitman to fill the newly created
directorship on the Board as a Class II director whose term shall expire at
Arbinet’s 2009 annual meeting of stockholders. At such time as Shawn O’Donnell,
Jill Thoerle, and Stanley Kreitman shall each become a director of Arbinet in
accordance with the terms of this Agreement, Shawn O’Donnell, Jill Thoerle, and
Stanley Kreitman shall agree in writing to be bound by the terms and conditions
of Arbinet’s policies applicable to directors, including, without limitation,
Arbinet’s Code of Business Conduct & Ethics, Corporate Governance Guidelines,
and Insider Trading Policy.

(b) Nominations. Arbinet agrees to nominate Michael J. Ruane, Shawn O’Donnell,
and Jill Thoerle for election as Class III directors of Arbinet at its 2007
annual meeting of stockholders, and use its reasonable best efforts to cause the
election of such persons, each to serve for a three-year term ending upon the
election of directors at Arbinet’s 2010 annual meeting of stockholders and until
his or her successor is duly elected and qualified.

(c) Committees. Arbinet agrees to appoint (i) Shawn O’Donnell to the
Compensation Committee of the Board, (ii) Jill Thoerle to the Audit Committee of
the Board, and (iii) Stanley Kreitman to the Nominating and Corporate Governance
Committee of the Board.

Section 3. Voting.

(a) 2007 Annual Meeting. The Stockholders, together with their Affiliates and
Associates, will not submit any stockholder proposal (pursuant to Rule 14a-8 or
otherwise), or any notice of nomination or other business under Arbinet’s Second
Amended and Restated By-laws, and will not nominate or oppose directors for
election at the 2007 annual meeting of stockholders of Arbinet. The Stockholders
shall cause all Shares of Common Stock beneficially owned by them, and/or their
Affiliates or Associates, as of the record date for the 2007 annual meeting of
stockholders of Arbinet, to be present for quorum purposes and to be voted in
favor of Michael J. Ruane, Shawn O’Donnell, and Jill Thoerle at such annual
meeting or at any adjournments or postponements thereof.

 

2



--------------------------------------------------------------------------------

(b) Other Meetings. During the Standstill Period (as such term is hereinafter
defined), and for so long as the Stockholders has the ability to vote or direct
the voting of the Shares, the Stockholders shall cause all Shares of Common
Stock beneficially owned by them, and/or their Affiliates or Associates, as of
the record date for any other meeting of stockholders of Arbinet at which
directors are to be elected, to be present for quorum purposes and to be voted
in favor of Arbinet’s nominees for directors at such meeting or any adjournments
or postponements thereof.

(c) Further Assurances. The Stockholders further agree to take all action
reasonably necessary to carry out the intention of this Section 3, including,
without limitation, delivering to Arbinet upon its written request executed
proxies naming the proxies appointed by Arbinet for all shares of Common Stock
beneficially owned by the Stockholders and/or their Affiliates or Associates as
of the record dates for the aforementioned meetings of stockholders.

Section 4. Acquisition of Stock. Each of the Stockholders covenants and agrees
that, from and after the date on which Shawn O’Donnell, Jill Thoerle, and
Stanley Kreitman are duly appointed to the Board, and until the expiration of
the Standstill Period, neither it nor any of its Affiliates or Associates will,
without the prior written consent of Arbinet specifically expressed in a vote
adopted by the Board, directly or indirectly, purchase or cause to be purchased
or otherwise acquire or agree to acquire, or become or agree to become the
beneficial owner of, any other securities (other than the Shares) issued by
Arbinet, or any securities convertible into or exchangeable for Common Stock or
any other equity securities of Arbinet, if in any such case immediately after
the taking of such action such Stockholder and its Affiliates and Associates
would, in the aggregate, beneficially own more than 10% of the then outstanding
shares of Common Stock.

Section 5. Standstill Arrangements. Each of the Stockholders agrees that, during
the period from the date of this Agreement through July 13, 2008 (the
“Standstill Period”), neither it nor any of its Affiliates or Associates will,
without the written consent of Arbinet, directly or indirectly, solicit,
request, advise, assist or encourage others (other than exercising their rights
to vote their respective Shares at an annual or special meeting of the
stockholders of Arbinet, in each instance in compliance with the terms of this
Agreement), to (a) effect or seek, offer or propose (whether publicly or
otherwise) to effect, or cause or participate in or in any way assist any other
person to effect or seek, offer of propose (whether publicly or otherwise) to
effect or participate in, (i) except as permitted in Section 4, any acquisition
of any securities (or beneficial ownership thereof) or assets of Arbinet or any
of its subsidiaries; (ii) any tender or exchange offer, merger or other business
combination involving Arbinet or any of its subsidiaries; provided, however,
that nothing contained herein shall prohibit Alex Mashinsky (“Mashinsky”),
subject to his duties and obligations as a director, from participating in any
discussions at any meeting of the Board, including voting on any proposals
properly brought before the Board, regarding any tender or exchange offer,
merger or other business combination involving Arbinet or any of its
subsidiaries to the extent that such tender or exchange offer, merger or other
business combination is properly on the agenda for such meeting of the Board;
(iii) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to Arbinet or any of its subsidiaries; or
(iv) any “solicitation” of “proxies” (as such terms are used in the proxy rules
of the SEC) or consent to vote any voting securities of Arbinet; (b) form, join
or in any way participate in a “group” (as defined under the Exchange Act); (c)

 

3



--------------------------------------------------------------------------------

otherwise act, alone or in concert with others, to seek to control or influence
the management, the Board or policies of Arbinet; provided, however, that
nothing contained herein shall prohibit Mashinsky from exercising his duties and
obligations as a director of Arbinet; (d) nominate any persons as a director of
Arbinet (A) under Arbinet’s Amended and Restated Certificate of Incorporation
and Second Amended and Restated Bylaws, or (B) pursuant to Rule 14a-8
promulgated under the Exchange Act, or propose any matter to be voted on by
stockholders of Arbinet; or (e) enter into any discussions or arrangements with
any third party with respect to any of the foregoing. The Stockholders also
agree during the Standstill Period not to request Arbinet (or its directors,
officers, employees or agents), directly or indirectly, to amend or waive any
provision of this paragraph (including this sentence).

Section 6. Withdrawal of Demand and Stockholder Nomination and Proposal. Upon
Shawn O’Donnell, Jill Thoerle, and Stanley Kreitman appointment to the Board,
Marmon has simultaneously agreed to withdraw the Stockholder Nomination and
shall immediately cease all efforts, direct or indirect, in furtherance of the
Stockholder Nomination and any related solicitation.

Section 7. Press Releases and Other Public Statements. During the Standstill
Period, Arbinet and the Stockholders agree as follows:

(a) Arbinet agrees, subject to the requirements of applicable federal securities
laws, to provide the Stockholders with an opportunity to review and comment on
any press release, public filing, or letter to Arbinet’s stockholders containing
statements about the Stockholders, prior to its public release.

(b) The Stockholders agree, subject to the requirements of applicable federal
securities laws, to provide Arbinet with an opportunity to review and comment on
any press release, public filing, or letter to Arbinet’s stockholders containing
statements about Arbinet, prior to its public release.

(c) The initial press release with respect to the execution of this Agreement
shall be a press release to be reasonably agreed upon by Arbinet and the
Stockholders.

(d) Neither Arbinet nor any of the Stockholders, nor any of their Affiliates or
Associates, shall directly or indirectly make or issue or cause to be made or
issued any disclosure, announcement or statement (including without limitation
the filing of any document or report with the SEC or any other governmental
agency or any disclosure to any journalist, member of the media or securities
analyst) concerning the other party or any of its respective past, present or
future general partners, directors, officers or employees, which disparages any
of such other party’s respective past, present or future general partners,
directors, officers or employees as individuals (recognizing that the parties
shall be free to comment in good faith regarding the business of Arbinet,
provided any such comment shall not otherwise violate the terms of this
Agreement; provided, further, that nothing contained herein shall prohibit
Mashinsky from exercising his duties and obligations as a director of Arbinet).

Section 8. Reimbursement of Certain Expenses. As of the date hereof, Arbinet
will pay to Mashinsky Six Hundred Thirty Seven Thousand Five Hundred Ninety
Seven Dollars

 

4



--------------------------------------------------------------------------------

($637,597) as reimbursement for (a) all of his out-of-pocket expenses incurred
in connection with the 2006 annual meeting of stockholders proxy contest and the
2007 annual meeting of stockholders proxy contest; (b) all of his out-of-pocket
expenses incurred in connection with the business plan that Mashinsky prepared
and presented to the Board, and (c) litigation expenses incurred in connection
with (i) Arbinet-thexchange, Inc. v. Alex Mashinsky, Index No. 590499-06,
formerly pending in the Supreme Court of New York, New York County, and
(ii) Arbinet-thexchange, Inc. v. Alexander Mashinsky and Robert Marmon, Civil
Action No. 06-cv-1916/JLL (D.N.J.).

Section 9. Consulting Agreement. Arbinet acknowledges and agrees that, as of the
date hereof, it will engage Mashinsky as a consultant for the period of six
(6) months from the date hereof (the “Consulting Period”). Mashinsky’s services
in his capacity as a consultant will be limited to advice with respect to the
exchange’s ability in the spot market and assessing opportunity in the
advertising area (the “Consulting Services”). Arbinet and Mashinsky acknowledge
and agree that as full and adequate compensation for the Consulting Services,
Arbinet shall grant Mashinsky 50,000 non-qualified stock options, with an
exercise price equal to the closing price of Arbinet’s stock on the date of
grant (“Consulting Compensation”). Arbinet shall reimburse Mashinsky pursuant to
Arbinet’s reimbursement policies, a copy of which has been provided to
Mashinsky, for documented reasonable, ordinary, and necessary business expenses
incurred by Mashinsky in connection with the performance of the Consulting
Services and which are approved by the Board. Arbinet acknowledges and agrees
that Arbinet shall not exercise general supervision or control over the time,
place or manner in which Mashinsky provides Consulting Services hereunder, and
that, in performing Consulting Services pursuant to this Agreement, Mashinsky
shall be acting and shall act at all times as an independent contractor only and
not as an employee, agent, partner or joint venturer of or with Arbinet. Arbinet
and Mashinsky further agree that Mashinsky shall perform all Consulting Services
at a location other than at Arbinet’s offices, except as may be reasonably
requested by Arbinet’s interim Chief Executive Officer, or Chief Executive
Officer, as the case may be. Mashinsky acknowledges and agrees that he will
execute and deliver to Arbinet the Agreement to Protect Arbinet’s Confidential
Information, Intellectual Property and Business Relationships, as is required of
all consultants engaged by Arbinet. The Consultant acknowledges that he is
solely responsible for the payment of all Federal, state, local and foreign
taxes that are required by applicable laws or regulations to be paid with
respect to the Consulting Compensation.

Section 10. General Release.

(a) Each of the Stockholders, on its own behalf and on behalf of its Affiliates,
Associates, successors, assigns, heirs, beneficiaries, attorneys, partners,
limited partners, employees and agents (as applicable) (collectively, the
“Stockholder Releasors”), hereby releases and discharges Arbinet, and its
respective directors, officers, employees, agents, shareholders, licensees,
sublicensees, customers, suppliers, importers, manufacturers, distributors or
insurers, or any heirs, administrators, executors, predecessors, successors or
assigns of the foregoing (individually and collectively, the “Arbinet
Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses, known or
unknown, including but not limited to those Claims (hereinafter defined) set
forth on Schedule B hereto (collectively, “Claims”), which the Stockholder
Releasors may have had or may now have, own, or hold, or

 

5



--------------------------------------------------------------------------------

claim to have, own, or hold against the Arbinet Releasees up to the date of this
Agreement. The Stockholder Releasors specifically waive any rights under any
statute, regulation or rule which purports to limit the right of persons to
release or waive unknown Claims. Each of the Stockholder Releasors represents
and warrants hereby that it has not filed any complaints or charges asserting
any Claims against any of the Arbinet Releasees with any local, state or federal
agency or court, or assigned any such Claim to any other person. Each of the
Stockholder Releasors agrees never to directly or indirectly commence, authorize
or assist in any suit or other proceeding (including asserting any claim or
counterclaim against, or participate in or join or otherwise aid, other than as
required by law, in any claim or action) against Arbinet Releasees regarding any
matter within the scope of this General Release, including but not limited to
those Claims set forth on Schedule B hereto. If any of the Stockholder Releasors
violates this General Release by suing any Arbinet Releasee or causing any
Arbinet Releasee to be sued, the undersigned Stockholder Releasors agree to pay
all costs and expenses of defending against the suit incurred by the Arbinet
Releasees, including reasonable attorneys’ fees.

(b) Arbinet, on its own behalf and on behalf of its Affiliates, Associates,
successors, assigns, heirs, beneficiaries, attorneys, partners, limited
partners, employees and agents (as applicable) (collectively, the “Arbinet
Releasors”), hereby releases and discharges each of the Stockholders, and its
respective directors, officers and employees (the “Stockholder Releasees”) from
any and all Claims which the Arbinet Releasors may have had or may now have,
own, or hold, or claim to have, own, or hold against the Stockholder Releasees
up to the date of this Agreement. The Arbinet Releasors specifically waive any
rights under any statute, regulation or rule which purports to limit the right
of persons to release or waive unknown Claims. Each of the Arbinet Releasors
represents and warrants hereby that it has not filed any complaints or charges
asserting any Claims against any of the Stockholder Releasees with any local,
state or federal agency or court, or assigned any such Claim to any other
person. Each of the Arbinet Releasors agrees never to sue any of the Stockholder
Releasees or cause any of the Stockholder Releasees to be sued regarding any
matter within the scope of this General Release. If any of the Arbinet Releasors
violates this General Release by suing any Stockholder Releasee or causing any
Stockholder Releasee to be sued, the undersigned Arbinet Releasors agree to pay
all costs and expenses of defending against the suit incurred by the Stockholder
Releasees, including reasonable attorneys’ fees.

(c) Each of the undersigned Stockholder Releasors and Arbinet Releasors
acknowledge that it has read the contents of the foregoing applicable General
Release, that it has had the opportunity to review such General Release with
counsel of its choice, that it understands the same and that it has given such
General Release as its own free act and deed.

(d) Notwithstanding anything contained in this Section 10 to the contrary, this
Section 10 shall not apply to any Claim arising out of a breach of the
obligations contained in this Agreement.

(e) The release and covenants in this Section 10 are not transferable by either
party, except that they will transfer with any sale, disposition or other grant
or authorization of rights by either party of the applicable intellectual
property asset and/or right.

 

6



--------------------------------------------------------------------------------

(f) Notwithstanding anything contained in this Agreement to the contrary, each
party hereby agrees that this Section 10 does not grant to the other party any
right, title or interest in or to such party’s intellectual property and that
such other party shall acquire no right, title or interest in or to such party’s
intellectual property, by assignment, license, implication, estoppel or
otherwise, other than Claims released in the General Release set forth in
Section 10(a) and transferred with any rights as set forth in Section 10(e).

(g) Notwithstanding anything contained in this Agreement to the contrary, the
Stockholder Releasors hereby agree that in the event that the Stockholder
Releasors directly or indirectly commence, authorize or assist in any suit or
other proceeding (including asserting any claim or counterclaim against, or
participate in or join or otherwise aid, other than as required by law, in any
claim or action) against the Arbinet Releasees under any of the Stockholder
Technology (as defined on Schedule B) (each a “Stockholder Technology Claim”),
then the Arbinet Releasees shall have the right to assert any and all defenses
(including asserting any claim or counterclaim and any defenses, claims or
counterclaims that may have been waived or released pursuant to this Section 10)
against the Stockholder Releasors which relate directly to any such Stockholder
Technology Claim.

Section 11. Remedies. Each party hereto hereby acknowledges and agrees that
irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to specific relief hereunder, including, without limitation, an injunction or
injunctions to prevent and enjoin breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof in any state or
federal court in the State of Delaware, in addition to any other remedy to which
they may be entitled at law or in equity. Any requirements for the securing or
posting of any bond with such remedy are hereby waived.

Section 12. Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and may be amended only
by an agreement in writing executed by the parties hereto.

Section 13. Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be validly given, made or served, if in writing and sent by U.S.
registered mail, return receipt requested:

 

if to Arbinet:   Arbinet-thexchange, Inc.   Tower II, Suite 450   120 Albany
Street   New Brunswick, New Jersey 08901   Attention: General Counsel
with a copy to:   Goodwin Procter LLP   Exchange Place   Boston, Massachusetts
02109   Attention: Joseph L. Johnson III if to the Stockholders:   Addressed to
such Stockholder at the address set forth on Schedule C hereto

 

7



--------------------------------------------------------------------------------

Section 14. Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
any conflict of laws provisions thereof. The parties, on behalf of itself and
its Affiliates and Associates, hereby irrevocably and unconditionally consent to
the exclusive jurisdiction of the courts in the State of Delaware and/or the
courts of the United States of America located in the State of Delaware for any
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, and agree not to commence any action, suit or
proceeding related thereto except in such courts. The parties, on behalf of
itself and its Affiliates and Associates, hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby, in the
courts in the State of Delaware and/or the courts of the United States of
America located in the State of Delaware, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding in any such court has been brought in any
inconvenient forum.

Section 15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 16. No Presumption Against Draftsman. Each of the undersigned parties
hereby acknowledges the undersigned parties fully negotiated the terms of this
Agreement, that each such party had an equal opportunity to influence the
drafting of the language contained in this Agreement and that there shall be no
presumption against any such party on the ground that such party was responsible
for preparing this Agreement or any part hereof.

Section 17. Enforceability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties that the parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any such that is held invalid, void or unenforceable by a court of competent
jurisdiction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Settlement and
Standstill Agreement, or caused the same to be executed by its duly authorized
representative as of the date first above written.

 

ARBINET-THEXCHANGE, INC. By:  

/s/ Roger H. Moore

Name:   Roger H. Moore Title:   Interim Chief Executive Officer and President

 

/s/ Alex Mashinsky

Alex Mashinsky, individually

 

GOVERNING DYNAMICS INVESTMENTS, LLC By:  

/s/ Alex Mashinsky

Name:   Alex Mashinsky Title:   Sole Member and Manager



--------------------------------------------------------------------------------

Schedule A

Beneficial and Record Ownership of Common Stock

 

Stockholder

   Number of Shares of Common
Stock Held Beneficially    Number of Shares of Common
Stock Held of Record

Alex Mashinsky

   1,445,183 (1)    20,320

Governing Dynamics Investments, LLC

   —      1,424,863

--------------------------------------------------------------------------------

(1) Includes the 1,424,863 shares owned by Governing Dynamics Investments, LLC,
of which Mr. Mashinsky is the sole member and manager. Mr. Mashinsky has entered
into certain loan, pledge and profit sharing arrangements with Ms. Thai Lee and
the Thai Lee 2003 GRAT Agreement A (the “Lee Trust” and together with Ms. Lee,
“Lee”) pursuant to which, among other things, an aggregate of 1,424,863 shares
of common stock owned by Mr. Mashinsky and Governing Dynamics have been pledged
to Lee pursuant to the terms of confirmatory pledge agreements with each of
Ms. Lee and the Lee Trust (together, the “Pledge”) to collateralize certain
loans evidenced by the confirmatory negotiable promissory notes from Ms. Lee and
the Lee Trust (collectively, the “Notes”). Lee has declared a default on the
Notes and pursuant to the Pledge has certain rights with respect to the shares
that are subject to the Pledge. The Stockholders’ beneficial ownership in the
Shares is subject to the terms of the Pledge.

Stock Options

 

Stockholder

   Number of Outstanding
Stock Options    Vesting Date(s)    Expiration
Date(s)    Grant Date

Alex Mashinsky

   19,000    (1)    8/2/2016    8/3/2006

--------------------------------------------------------------------------------

(1)

Vest over a three year period, with  1/3 of the option vesting on the first
anniversary of the grant date and the remaining  2/3 of the option vesting
equally on a quarterly basis over the following two years.



--------------------------------------------------------------------------------

Schedule B

 

1. Any Claims relating to Arbinet’s Series E preferred stock offering
consummated in 2001 (the “Series E Offering”), including, but not limited to,
Mashinsky’s allegations of breach of fiduciary duty, self-dealing, fraud, and
breach of contract in connection with the Series E Offering, all of which are
outlined in a letter dated May 13, 2005 sent to Arbinet by counsel to Mashinsky
and a draft complaint and a draft press release, each of which were included in
such letter. A copy of the letter, draft complaint and draft press release is
attached hereto as Exhibit B-1.

 

2. Arbinet-thexchange, Inc. v. Alex Mashinsky, Index No. 590499-06, formerly
pending in the Supreme Court of New York, New York County.

 

3. Stockholder Technology means collectively, (i) the invention titled “Method
of Digital Good Placement in a Dynamic Real Time Environment,” (ii) patent
application 60/674,703, (iii) any foreign counterparts thereof, (iv) all
divisionals, continuations, continuations-in-part thereof or any other patent
application claiming priority directly or indirectly to (a) any of the patents
or patent applications identified in item (ii) or (b) any patent or patent
application from which the patents or patent applications identified in item
(ii) claim direct or indirect priority, and (v) all patents issuing on any of
the foregoing, and any foreign counterparts thereof, together with all
registrations, reissues, re-examinations, renewals, supplemental protection
certificates, or extensions of any of the foregoing, and any foreign
counterparts thereof.



--------------------------------------------------------------------------------

Schedule C

 

Stockholder

  

Address

Alex Mashinsky

Governing Dynamics Investments, LLC

  

Governing Dynamics Investments, LLC

510 Berkeley Square

Memphis, Tennessee 38120

with a copy to:

  

Eaton & Van Winkle LLP

3 Park Avenue

New York, New York 10016

Attention: Joseph Cannella, Esq.